Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (USP 10,412,759 B2) hereinafter as Ahn in view of Jiang et al (USP 10,244,536 B1) hereinafter as Jiang further in view of Kholaif et al (US 2020/0007276 A1) hereinafter as Kholaif.
Regarding claim(s) X, Ahn discloses a data transmission method, applied to a network based on an unslotted carrier sense multiple access with collision avoidance (CSMA/CA) mechanism (See Fig(s). 1-4, abstract), wherein the network comprises a plurality of nodes (See Fig(s). 2 plurality of nodes), the plurality of nodes share one channel, and the method comprises: 
determining, by a sending node (See Fig(s). 1 sending node 110) in the plurality of nodes through a first clear channel assessment (See ¶ col 2 lines4-14 The method includes determining, by a plurality of base stations (BSs) in a first group, a first delay time to initiate clear channel assessment (CCA) in the unlicensed band from a reference time,) that the channel is idle; 
waiting, by the sending node, for a delay duration (col 3 lines 30-40), and performing a second clear channel assessment on the channel after the delay duration.
Ahn fails to disclose performing a second clear channel assessment on the channel after the delay duration sending, by the sending node, a data frame to a receiving node in the plurality of nodes through the channel in response to determining, through the second clear channel assessment, that the channel is idle.
Jiang discloses performing a second clear channel assessment on the channel after the delay duration (See Fig(s). 6-7, See ¶ col 6 lines 32-55 While the communication device determines that the medium is idle, the communication device decrements a backoff timer. When the communication device determines that the communication medium is busy, the communication device pauses the backoff timer and does not resume decrementing the backoff timer until the communication medium is subsequently determined to be idle….the backoff timer and resuming activity is similar to a second attempt for CCA assessment) sending, by the sending node, a data frame to a receiving node in the plurality of nodes through the channel in response to determining, through the second clear channel assessment, that the channel is idle (col 1 lines 50-67- col 2 lines 1-5).
A second attempt for CCA and successive data transmission amongst nodes of interest ensures proper communication without delay and/or data corruption due to packet loss.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Jiang within Ahn, so as to enhance overall network nodes communications performance.
Further, Ahn and Jiang fail to disclose a quantity of data frames successfully sent by the sending node, and a quantity of data frames unsuccessfully sent successively by the sending node.
Kholaif discloses a quantity of data frames successfully sent by the sending node, and a quantity of data frames unsuccessfully sent successively by the sending node (See ¶ 56-60, See Fig(s). 3-4). Determining successfully frames transmission reduces unnecessary retransmissions and thus improving overall network efficiency.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Kholaif within Ahn, so as to enhance overall network performance by improving network efficiency by reducing unnecessary data retransmissions.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejections.

Allowable Subject Matter
Claims 2-9 and 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ JAIN whose telephone number is (571)272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ JAIN/Primary Examiner, Art Unit 2411